DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims and Other Notes
Claim(s) 1–20 is/are pending.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The paragraph numbers cited in this Office Action in reference to the instant application are referring to the paragraph numbering of the PG-Pub of the instant application. See US 2022/0352562 A1.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01 September 2022 was filed before the mailing of a first Office Action on the merits. The submission complies with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to because:
The numbers, letters, and/or reference characters of FIGS. 8–15, 17, and 21–23 are not at least 0.32 cm (1/8 inch) in height. Numbers, letters, and reference characters must measure at least 0.32 cm. (1/8 inch) in height. See 37 CFR 1.84 (p)(3).
The view numbers of FIGS. 1–7, 16, and 18–20 are not larger than the letter, number, and reference characters used in the drawing. The view numbers must be larger than the numbers used for reference characters. See 37 CFR 1.84 (u)(2).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: SOLID ELECTROLYTE MEMBRANE INCLUIDNG POLYMER, LITHIUM SALT, CYAN-BASED MOLECULE, PLASTICIZER, AND FILLER, AND BATTERY INCLUDING THE SAME.

The disclosure is objected to because of the following informalities:
The chemical names "Tetracyanoethylene" and "2,5-Cyclohexadiene-1,4-diylidene" are capitalized in paragraph [0014]. Chemical names are not proper nouns and should not be capitalized.
The chemical names "1,3-Dioxolan-2-one," "Aluminum Nitride," and "Argyrodite" are capitalized in paragraph [0015]. Chemical names are not proper nouns and should not be capitalized.
The chemical names "Polyacrylonitrile," "1,3-Dioxolan-2-one," "Spodumene," "Lithium Hexafluorophosphate," "Lithium Hexafluoroarsenate," "Lithium bis(trifluoromethanesulfonyl)imide," "1,3-Dicyanopropane," and "2-Methylglutaronitrile" are capitalized in paragraph [0044]. Chemical names are not proper nouns and should not be capitalized.
The chemical name 2-methylglutaronitrile is misspelled as "2-Metylglutaronitrile" spanning the last two lines of paragraph [0044]. The chemical name should be "2-methylglutaronitrile" spanning the last two lines of paragraph [0044].
The chemical names "1,3-Dioxolan-2-one," "Spodumene," "1,3-Dicyanopropane," and "2-Methylglutaronitrile" are capitalized in paragraph [0046]. Chemical names are not proper nouns and should not be capitalized.
The chemical name 2-methylglutaronitrile is misspelled as "2-Metylglutaronitrile" in paragraph [0046]. The chemical name should be "2-methylglutaronitrile" in paragraph [0046].
The chemical names "Butyl cyanide," and "2-Dicyanopropane" are capitalized in paragraph [0049]. Chemical names are not proper nouns and should not be capitalized.
The chemical names "Butyl cyanide," and "2-Dicyanopropane" are capitalized in paragraph [0050]. Chemical names are not proper nouns and should not be capitalized.
The chemical names "2-Methylglutaronitrile," "1,3-Dicyanopropane," and "Butyl Cyanide" are capitalized in paragraph [0051]. Chemical names are not proper nouns and should not be capitalized.
The chemical name 2-methylglutaronitrile is misspelled as "2-Metylglutaronitrile" in paragraph [0051]. The chemical name should be "2-methylglutaronitrile" in paragraph [0051].
The chemical names "Polyacrylonitrile," "1,3-Dioxolan-2-one," "Spodumene," "Lithium Hexafluorophosphate," "Lithium Hexafluoroarsenate," "1,3-Dicyanopropane," and "Polyethylene Oxide" are capitalized in paragraph [0052]. Chemical names are not proper nouns and should not be capitalized.
The chemical names "1,3-Dioxolan-2-one," "Spodumene," and "1,3-Dicyanopropane," are capitalized in paragraph [0053]. Chemical names are not proper nouns and should not be capitalized.
The chemical name "1,3-Dicyanopropane" is capitalized in paragraph [0056]. Chemical names are not proper nouns and should not be capitalized.
The chemical names "Highly Porous Cellulose Membrane," "Butyl Cyanide," "1,4-Dicyanobutane," "2-Metylglutaronitrile," "Butyl Cyanide", and "1,3-Dicyanopropane" are capitalized in paragraph [0057]. Chemical names are not proper nouns and should not be capitalized.
The chemical name 2-methylglutaronitrile is misspelled as "2-Metylglutaronitrile" in paragraph [0057]. The chemical name should be "2-methylglutaronitrile" in paragraph [0057].
The chemical names "Polyacrylonitrile," "1,3-Dioxolan-2-one," "Spodumene," "Lithium Hexafluorophosphate," "Lithium Hexafluoroarsenate," "Lithium bis(trifluoromethanesulfonyl)imide," "1,3-Dicyanopropane," "Butyl cyanide," "1,4-Dicyanobutane," and "2-Methylglutaronitrile" are capitalized in paragraph [0058]. Chemical names are not proper nouns and should not be capitalized.
The chemical name 2-methylglutaronitrile is misspelled as "2-Metylglutaronitrile" in paragraph [0058]. The chemical name should be "2-methylglutaronitrile" in paragraph [0058].
The chemical names "1,3-Dioxolan-2-one," "Butyl cyanide," "1,4-Dicyanobutane," and "2-Methylglutaronitrile" are capitalized in paragraph [0059]. Chemical names are not proper nouns and should not be capitalized.
The chemical names "Porous Cellulose Membrane" and "1,3-Dicyanopropane" are capitalized in paragraph [0062]. Chemical names are not proper nouns and should not be capitalized.
The chemical name "1,3-Dicyanopropane" is capitalized in paragraph [0063]. Chemical names are not proper nouns and should not be capitalized.
The chemical names "1,3-Dicyanopropane" and "Butyl cyanide" are capitalized in paragraph [0064]. Chemical names are not proper nouns and should not be capitalized.
The chemical name "1,3-Dicyanopropane" is capitalized in paragraph [0065]. Chemical names are not proper nouns and should not be capitalized.
The chemical name "Butyl cyanide" is capitalized in paragraph [0066]. Chemical names are not proper nouns and should not be capitalized.
The chemical name "2-Methylglutaronitrile"  is capitalized in paragraph [0069]. Chemical names are not proper nouns and should not be capitalized.
The chemical name 2-methylglutaronitrile is misspelled as "2-Metylglutaronitrile" in paragraph [0069]. The chemical name should be "2-methylglutaronitrile" in paragraph [0069].
The chemical names "1,3-Dicyanopropane" and "Butyl cyanide" are capitalized in paragraph [0070]. Chemical names are not proper nouns and should not be capitalized.
The chemical names "Polyacrylonitrile," "1,3-Dioxolan-2-one," "Spodumene," "Lithium Hexafluorophosphate," "Lithium Hexafluoroarsenate," "1,3-Dicyanopropane," and "Polyethylene Oxide" are capitalized in paragraph [0071]. Chemical names are not proper nouns and should not be capitalized.
The chemical names "1,3-Dioxolan-2-one," "Spodumene," and "1,3-Dicyanopropane," are capitalized in paragraph [0072]. Chemical names are not proper nouns and should not be capitalized.
The chemical names "1,3-Dicyanopropane" and "Butyl cyanide" are capitalized in paragraph [0077]. Chemical names are not proper nouns and should not be capitalized.
The chemical names "Polyacrylonitrile," "1,3-Dioxolan-2-one," "Spodumene," "Lithium Hexafluorophosphate," "1,3-Dicyanopropane," and "Polyepoxides" are capitalized in paragraph [0078]. Chemical names are not proper nouns and should not be capitalized.
The chemical names "1,3-Dioxolan-2-one," "Spodumene," and "1,3-Dicyanopropane," are capitalized in paragraph [0079]. Chemical names are not proper nouns and should not be capitalized.
The term "Solid electrolyte" is capitalized in paragraph [0084]. The term is not a  proper noun and should not be capitalized.
The chemical names "Graphite," "1,3-Dicyanopropane" and "Butyl cyanide" are capitalized in paragraph [0088]. Chemical names are not proper nouns and should not be capitalized.
The chemical names "1,3-Dicyanopropane" and "Butyl cyanide" are capitalized in paragraph [0089]. Chemical names are not proper nouns and should not be capitalized.
The chemical name "1,4-Dicyanobutane"  is capitalized in paragraph [0093]. Chemical names are not proper nouns and should not be capitalized.
The chemical name "1,4-Dicyanobutane"  is capitalized in paragraph [0094]. Chemical names are not proper nouns and should not be capitalized.
The chemical names "Butyl cyanide," "1,3-Dicyanopropane," and "2-Methylglutaronitrile" are capitalized in paragraph [0095]. Chemical names are not proper nouns and should not be capitalized.
The chemical name 2-methylglutaronitrile is misspelled as "2-Metylglutaronitrile" in paragraph [0095]. The chemical name should be "2-methylglutaronitrile" in paragraph [0095].
Appropriate correction is required.

Claim Objections
Claim(s) 1, 2, and 10–12 is/are objected to because of the following informalities:
Claim 1 recites the chemical names "Tetracyanoethylene," "2,5-Cyclohexadiene-1,4-diylidene," "N-Methyl-2-pyrrolidone," and "1,3-Dioxolan-2-one." Chemical names are not proper nouns and should not be capitalized.
Claim 2 recites the chemical names "1,4-Dicyanobutane" and "Aluminum Nitride." Chemical names are not proper nouns and should not be capitalized.
Claim 10 recites the chemical name "Sulfur." Chemical names are not proper nouns and should not be capitalized.
Claim 11 contains two periods. Each claim begins with a capital letter and ends with a period. Periods may not be used elsewhere in the claims except for abbreviations. See Fressola v. Manbeck, 36 USPQ2d 1211 (D.D.C. 1995). Claim 11 should not include a period within the body of the claim.
Claim 12 does not end with a period. Each claim begins with a capital letter and ends with a period. Periods may not be used elsewhere in the claims except for abbreviations. See Fressola v. Manbeck, 36 USPQ2d 1211 (D.D.C. 1995). Claim 12 end with a period.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1–20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "(epoxy resin)." The phrase within the parentheses renders the claim indefinite because it is unclear whether the limitation(s) within the parentheses are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 1 recites the limitation "high dielectric solvent." The term "high" is a relative term which renders the claim indefinite. The term "high" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Therefore, the limitation "high dielectric solvent."
Claim 1 recites the limitation "any combination of i), ii), iii), and iv)" in line 11. Claim 1 has previously recited the limitations "i)" in lines 7 and 9 and "ii)" in lines 7 and 9. It is unclear if "i)" and "ii)" recited in line 11 are further limiting "i)" and "ii)" recited in line 7 or line 9.
Claim 2 recites the limitation "(0.5 < x < 1.5)." The phrase within the parentheses renders the claim indefinite because it is unclear whether the limitation(s) within the parentheses are part of the claimed invention.  See MPEP § 2173.05(d).
Claims 3–7 are directly or indirectly dependent from claim 1 and include all the limitations of claim 1. Therefore, claims 3–7 are also indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites, in the preamble, "[t]he substrate-assisted film of claim 7." Claim 7 recites "[t]he solid electrolyte membrane" in the preamble. It is unclear if claim 8 is directed to a solid electrolyte membrane or a substrate-assisted film.
Claim 9 recites, in the preamble, "[t]he substrate-assisted film of claim 8." Claim 7, which claim 8 is directly dependent, recites "[t]he solid electrolyte membrane" in the preamble. It is unclear if claim 9 is directed to a solid electrolyte membrane or a substrate-assisted film.
Claim 9 recites the limitation "an anode." Claim 8, which claim 9 is directly dependent, recites the limitation "an anode." It is unclear if "an anode" recited in claim 9 is further limiting "an anode" recited in claim 8.
Claim 9 recites the limitation "such as." The phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 10 recites, in the preamble, "[t]he substrate-assisted film of claim 8." Claim 7, which claim 8 is directly dependent, recites "[t]he solid electrolyte membrane" in the preamble. It is unclear if claim 10 is directed to a solid electrolyte membrane or a substrate-assisted film.
Claim 10 recites the limitation "a cathode." Claim 8, which claim 10 is directly dependent, recites the limitation "an anode." It is unclear if "a cathode" recited in claim 10 is further limiting "a cathode" recited in claim 8.
Claim 10 recites the limitation "high-voltage tavorite phosphate." The term "high" is a relative term which renders the claim indefinite. The term "high" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Therefore, the limitation "high-voltage tavorite phosphate."
Claim 10 recites the limitation "LiMSO4F." M is not defined in the claim. The metes and bounds of the formula LiMSO4F -are unclear.
Claim 11 recites, in the preamble, "[t]he substrate-assisted film of claim 8." Claim 7, which claim 8 is directly dependent, recites "[t]he solid electrolyte membrane" in the preamble. It is unclear if claim 11 is directed to a solid electrolyte membrane or a substrate-assisted film.
Claim 11 recites the limitation "lithium-rich layered Li1+xM1-xO2." The term "rich" is a relative term which renders the claim indefinite. The term "rich" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Therefore, the limitation "lithium-rich layered Li1+xM1-xO2."
Claim 11 recites the limitation "high-voltage olivine LiMPO4." The term "high" is a relative term which renders the claim indefinite. The term "high" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Therefore, the limitation "high-voltage olivine LiMPO4."
Claim 11 recites the limitation "Li1+xM1-xO2." x is not defined in the claim or specification. The metes and bounds of the formula Li1+xM1-xO2 -are unclear.
Claim 12 recites, in the preamble, "[t]he substrate-assisted film of claim 8." Claim 7, which claim 8 is directly dependent, recites "[t]he solid electrolyte membrane" in the preamble. It is unclear if claim 12 is directed to a solid electrolyte membrane or a substrate-assisted film.
Claim 12 recites the limitation "a separator." Claim 8, which claim 12 is directly dependent, recites the limitation "an anode." It is unclear if "a cathode" recited in claim 10 is further limiting "a cathode" recited in claim 8.
Claim 13 is indirectly dependent from claim 1 and includes all the limitations of claim 1. Therefore, claim 13 is also indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitation "the solid electrolyte membrane of claim 1" and includes all the limitations of claim 1. Therefore, claim 14 is also indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation "the solid electrolyte membrane of claim 3" and includes all the limitations of claim 3. Therefore, claim 15 is also indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the limitation "the solid electrolyte membrane of claim 4" and includes all the limitations of claim 4. Therefore, claim 16 is also indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites the limitation "the solid electrolyte membrane of claim 13" and includes all the limitations of claim 13. Therefore, claim 17 is also indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites the limitations "at least one mono and/or di-cyano molecule," and "at least one lithium salt." Claim 18 has previously recite the limitation "the solid electrolyte membrane of claim 10" and includes all the limitations of claim 10. Claim 10 is indirectly dependent from claim 1 and includes all the limitations of claim 1. Claim 1 recites the limitations "a mono-cyano molecule," "a di-cyano molecule," and "at least one lithium salt." It is unclear if "at least one mono and/or di-cyano molecule," and "at least one lithium salt" recited in claim 18 are further limiting "a mono-cyano molecule," "a di-cyano molecule," and "at least one lithium salt" recited in claim 1.
Claim 19 recites the limitations "at least one mono and/or di-cyano molecule," and "at least one lithium salt." Claim 9 has previously recite the limitation "the solid electrolyte membrane of claim 9" and includes all the limitations of claim 9. Claim 9 is indirectly dependent from claim 1 and includes all the limitations of claim 1. Claim 1 recites the limitations "a mono-cyano molecule," "a di-cyano molecule," and "at least one lithium salt." It is unclear if "at least one mono and/or di-cyano molecule," and "at least one lithium salt" recited in claim 19 are further limiting "a mono-cyano molecule," "a di-cyano molecule," and "at least one lithium salt" recited in claim 1.
Claim 19 recites the limitation "said anode-based solid electrolyte membrane" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "said cathode-based solid electrolyte membrane" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitations "at least one mono and/or di-cyano molecule," and "at least one lithium salt." Claim 9 has previously recite the limitation "the solid electrolyte membrane of claim 9" and includes all the limitations of claim 9. Claim 9 is indirectly dependent from claim 1 and includes all the limitations of claim 1. Claim 1 recites the limitations "a mono-cyano molecule," "a di-cyano molecule," and "at least one lithium salt." It is unclear if "at least one mono and/or di-cyano molecule," and "at least one lithium salt" recited in claim 20 are further limiting "a mono-cyano molecule," "a di-cyano molecule," and "at least one lithium salt" recited in claim 1.
Claim 20 recites the limitation "said anode-based solid electrolyte membrane" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation "said cathode-based solid electrolyte membrane" in lines 4–5.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1–4, 7–11 and 13–17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (CN 108963332 A, hereinafter Chen '332).
Regarding claim 1, Chen '332 discloses a solid electrolyte membrane comprising a reactive combination of constituents, said constituents comprising:
at least one polymer or co-polymer selected from the group of polyacrylonitrile, polyethylene oxide, polyepoxides (epoxy resin), polymethyl methacrylate, poly(styrene-co-acrylonitrile), poly(acrylonitrile-co-butadiene-co-styrene), acrylonitrile butadiene rubber (NBR), and any combination thereof (see PEO, [0032]);
at least one lithium salt having an inorganic anion, an organic anion, and any combination thereof (see LiTFSI, [0032]);
at least one cyano-based molecule comprising a mono-cyano molecule, a di-cyano molecule, tetracyanoethylene, 2,5-cyclohexadiene-1,4-diylidene and any cyano-derivatives thereof, or any combination thereof (see SN, [0032]);
at least one plasticizer present within at least one high dielectric solvent selected from the group of γ-butyrolactone, dimethyl sulfoxide, N-methyl-2-pyrrolidone, dimethylformamide, acetonitrile, propylene carbonate, 1,3-dioxolan-2-one, and any combination thereof (see acetonitrile, [0032]); and
at least one nano- and/or micron-sized particle filler selected from the group of oxide, carbide, nitride, halide based inorganic materials, lithophilic inorganic compounds, and a hybrid material selected from a metal or non-metal clay (see LLZO, [0032]).
Regarding claim 2, Chen '332 discloses all claim limitations set forth above and further discloses a solid electrolyte membrane:
wherein said lithium salt having an inorganic anion is selected from the group of lithium perchlorate, lithium tetrafluoroborate, lithium hexafluorophosphate, lithium hexafluoro-arsenate, lithium hexafluoroantimonate, lithium hexafluorotantalate, and lithium hexafluoroniobate, organic anion is selected from the group of lithium trifluoromethanesulfonate, lithium perfluorobutylsulfonate, lithium bis(trifluoromethanesulfonyl)imide, lithium bis (perfluoro-ethane-sulfonyl)imide, lithium tris(trifluoromethanesulfonyl) methide, lithium pentafluoroethyltrifluoroborate, lithium bis(oxalato)borate, lithium tetra(pentafluorophenyl)borate, lithium fluoroalkylphosphate, lithium difluorophosphate, and lithium(difluorooxalato)borate (see LiTFSI, [0032]);
said mono-cyano group is selected from the group of butyl cyanide, 2-methylglutaronitrile, α-methyl-valerodinitrile, and percyanoethylene, and said di-cyano group is selected from the group of 1,4-dicyanobutane, 1,3-dicyanopropane, 1,4-dicyanobutane, 1,2-dicyanoethane, 1,3-dicyanopropane, 1,5-dicyanopetane, 1,6-dicyanohexane, trans-1,4-dicyano-2-butene, and trans-1,2-dicyanoethylene (see SN, [0032]); and
said halide based inorganic materials selected from the group consisting of LiAl(SiO3)2, LiAlSi4O10, LiNO3, NaNO3, CsNO3, RbNO3, KNO3, AgNO3, NH4NO3, Ba(NO3)2, Sr(NO3)2, Mg(NO3)2, Ca(NO3)2, Ni(NO3)2, Co(NO3)2, Mn(NO3)2, Al(NO3)3, Ce(NO3)3, Li1.3Al0.3Ti1.7(PO4)3, Li1.5Al0.5Ge1.5(PO4)3, Li7La3Zr2O12, Li0.33La0.557TiO3, Li2O-SiO2-TiO2-P2O5, Al2O3, SiO2, TiO2, BaTiO3, Ta2O5, ZrO2, Si3N4, SiC, PbTiO3, LiNbO3, AlN, Y2O3, HfO2, Li2O, Li3PO4, LiF, LiCl, Li2S-P2S5, and argyrodite compounds including Li2S-P2S5-LiCl, and said lithophilic inorganic compounds include cations selected from the group consisting of Al, Ag, Au, Zn, Mg, Si, Sn, Ge, In, Ba, Bi, B, Ca, Cd, Ir, Pd, Pt, Rh, Sb, Se, Sr, Te, Zn, AgO, MgO, MnO2, Co3O4, SnO2, SiO2, SiOx, (0.5 < x < 1.5), ZnO, CuO, and Cu2O (see LLZO, [0032]).
Regarding claim 3, Chen '332 discloses all claim limitations set forth above and further discloses a solid electrolyte membrane:
wherein said membrane is a free-standing film or a substrate-assisted film present on at least one of cathodes or anodes (see all-solid battery, [0032]).
Regarding claim 4, Chen '332 discloses all claim limitations set forth above and further discloses a solid electrolyte membrane:
wherein said membrane is a free-standing film or a substrate-assisted film present on at least one of cathodes or anodes (see all-solid battery, [0032]).
Regarding claim 7, Chen '332 discloses all claim limitations set forth above and further discloses a solid electrolyte membrane:
wherein said membrane is a substrate-assisted film (see superposed, [0032]).
Regarding claim 8, Chen '332 discloses all claim limitations set forth above and further discloses a solid electrolyte membrane:
wherein said film is present on a substrate selected from the group consisting of an anode, a cathode, an anode-free substrate, a copper foil, a stainless-steel foil, and a separator (see superposed, [0032]).
Regarding claim 9, Chen '332 discloses all claim limitations set forth above and further discloses a solid electrolyte membrane:
wherein said substrate is an anode selected from the group consisting of carbonaceous based materials and lithium titanate; lithium metal, lithium metal alloy, lithium metal composite, and any negative substrates in anode free cell configuration; and a substrate without active materials including copper foil, copper mesh, stainless steel, nickel-plated copper, and any combination of anode active material free substrates (see negative electrode, [0041]).
Regarding claim 10, Chen '332 discloses all claim limitations set forth above and further discloses a solid electrolyte membrane:
wherein said substrate is a cathode selected from the group consisting of a cathode selected from the group consisting of lithium metal oxides, high-voltage tavorite phosphate- and sulfate-based compounds, fluorophosphates, LiMSO4F, polyanionic compounds; sulfur for lithium sulfur batteries and porous carbon cathode for lithium air batteries (see positive electrode, [0042]).
Regarding claim 11, Chen '332 discloses all claim limitations set forth above and further discloses a solid electrolyte membrane:
wherein said lithium metal oxide is selected from the group consisting of LiNiCoMnO2, LiNiCoAlO2, LiCoO2, LiMn2O4, LiFePO4, LiNi0.5Mn1.5O4, lithium-rich layered Li1+xM1-xO2, lithium-deficient layer-layer or layer-spinel oxide Li1-xM1-xO2, high-voltage olivine LiMPO4, and monolithic Li3M2(PO4)3; high-voltage tavorite phosphate- and sulfate-based compounds selected from the consisting of LiyMxO4Z, wherein y = 0, 1, 2; M = Co, Ni, Mn, V, Fe; X = P, S; and Z = F, O, OH; fluorophosphates selected from the group consisting of Li2MPO4F and Li2-xMPO4F, wherein M is Co or Ni; and polyanionic compounds are selected from the group consisting of lithium pyrophosphates, lithium diphosphates, and lithium silicates (see positive electrode, [0042]).
Regarding claim 13, Chen '332 discloses all claim limitations set forth above and further discloses a solid electrolyte membrane:
wherein said membrane is a free-standing film (FIG. 1, [0038]).
Regarding claim 14, Chen '332 discloses a rechargeable lithium-ion battery comprising a solid electrolyte membrane (see all-solid battery, [0032]), wherein the solid electrolyte membrane comprises a reactive combination of constituents, said constituents comprising:
at least one polymer or co-polymer selected from the group of polyacrylonitrile, polyethylene oxide, polyepoxides (epoxy resin), polymethyl methacrylate, poly(styrene-co-acrylonitrile), poly(acrylonitrile-co-butadiene-co-styrene), acrylonitrile butadiene rubber (NBR), and any combination thereof (see PEO, [0032]);
at least one lithium salt having an inorganic anion, an organic anion, and any combination thereof (see LiTFSI, [0032]);
at least one cyano-based molecule comprising a mono-cyano molecule, a di-cyano molecule, tetracyanoethylene, 2,5-cyclohexadiene-1,4-diylidene and any cyano-derivatives thereof, or any combination thereof (see SN, [0032]);
at least one plasticizer present within at least one high dielectric solvent selected from the group of γ-butyrolactone, dimethyl sulfoxide, N-methyl-2-pyrrolidone, dimethylformamide, acetonitrile, propylene carbonate, 1,3-dioxolan-2-one, and any combination thereof (see acetonitrile, [0032]); and
at least one nano- and/or micron-sized particle filler selected from the group of oxide, carbide, nitride, halide based inorganic materials, lithophilic inorganic compounds, and a hybrid material selected from a metal or non-metal clay (see LLZO, [0032]).
Regarding claim 15, Chen '332 discloses a rechargeable lithium-ion battery comprising a solid electrolyte membrane (see all-solid battery, [0032]), wherein the solid electrolyte membrane comprises a reactive combination of constituents, said constituents comprising:
at least one polymer or co-polymer selected from the group of polyacrylonitrile, polyethylene oxide, polyepoxides (epoxy resin), polymethyl methacrylate, poly(styrene-co-acrylonitrile), poly(acrylonitrile-co-butadiene-co-styrene), acrylonitrile butadiene rubber (NBR), and any combination thereof (see PEO, [0032]);
at least one lithium salt having an inorganic anion, an organic anion, and any combination thereof (see LiTFSI, [0032]);
at least one cyano-based molecule comprising a mono-cyano molecule, a di-cyano molecule, tetracyanoethylene, 2,5-cyclohexadiene-1,4-diylidene and any cyano-derivatives thereof, or any combination thereof (see SN, [0032]);
at least one plasticizer present within at least one high dielectric solvent selected from the group of γ-butyrolactone, dimethyl sulfoxide, N-methyl-2-pyrrolidone, dimethylformamide, acetonitrile, propylene carbonate, 1,3-dioxolan-2-one, and any combination thereof (see acetonitrile, [0032]); and
at least one nano- and/or micron-sized particle filler selected from the group of oxide, carbide, nitride, halide based inorganic materials, lithophilic inorganic compounds, and a hybrid material selected from a metal or non-metal clay (see LLZO, [0032]),
wherein said membrane is a free-standing film or a substrate-assisted film present on at least one of cathodes or anodes (see all-solid battery, [0032]).
Regarding claim 16, Chen '332 discloses a rechargeable lithium-ion battery comprising a solid electrolyte membrane (see all-solid battery, [0032]), wherein the solid electrolyte membrane comprises a reactive combination of constituents, said constituents comprising:
at least one polymer or co-polymer selected from the group of polyacrylonitrile, polyethylene oxide, polyepoxides (epoxy resin), polymethyl methacrylate, poly(styrene-co-acrylonitrile), poly(acrylonitrile-co-butadiene-co-styrene), acrylonitrile butadiene rubber (NBR), and any combination thereof (see PEO, [0032]);
at least one lithium salt having an inorganic anion, an organic anion, and any combination thereof (see LiTFSI, [0032]);
at least one cyano-based molecule comprising a mono-cyano molecule, a di-cyano molecule, tetracyanoethylene, 2,5-cyclohexadiene-1,4-diylidene and any cyano-derivatives thereof, or any combination thereof (see SN, [0032]);
at least one plasticizer present within at least one high dielectric solvent selected from the group of γ-butyrolactone, dimethyl sulfoxide, N-methyl-2-pyrrolidone, dimethylformamide, acetonitrile, propylene carbonate, 1,3-dioxolan-2-one, and any combination thereof (see acetonitrile, [0032]); and
at least one nano- and/or micron-sized particle filler selected from the group of oxide, carbide, nitride, halide based inorganic materials, lithophilic inorganic compounds, and a hybrid material selected from a metal or non-metal clay (see LLZO, [0032]),
wherein said lithium salt having an inorganic anion is selected from the group of lithium perchlorate, lithium tetrafluoroborate, lithium hexafluorophosphate, lithium hexafluoro-arsenate, lithium hexafluoroantimonate, lithium hexafluorotantalate, and lithium hexafluoroniobate, organic anion is selected from the group of lithium trifluoromethanesulfonate, lithium perfluorobutylsulfonate, lithium bis(trifluoromethanesulfonyl)imide, lithium bis (perfluoro-ethane-sulfonyl)imide, lithium tris(trifluoromethanesulfonyl) methide, lithium pentafluoroethyltrifluoroborate, lithium bis(oxalato)borate, lithium tetra(pentafluorophenyl)borate, lithium fluoroalkylphosphate, lithium difluorophosphate, and lithium(difluorooxalato)borate (see LiTFSI, [0032]);
said mono-cyano group is selected from the group of butyl cyanide, 2-methylglutaronitrile, α-methyl-valerodinitrile, and percyanoethylene, and said di-cyano group is selected from the group of 1,4-dicyanobutane, 1,3-dicyanopropane, 1,4-dicyanobutane, 1,2-dicyanoethane, 1,3-dicyanopropane, 1,5-dicyanopetane, 1,6-dicyanohexane, trans-1,4-dicyano-2-butene, and trans-1,2-dicyanoethylene (see SN, [0032]); and
said halide based inorganic materials selected from the group consisting of LiAl(SiO3)2, LiAlSi4O10, LiNO3, NaNO3, CsNO3, RbNO3, KNO3, AgNO3, NH4NO3, Ba(NO3)2, Sr(NO3)2, Mg(NO3)2, Ca(NO3)2, Ni(NO3)2, Co(NO3)2, Mn(NO3)2, Al(NO3)3, Ce(NO3)3, Li1.3Al0.3Ti1.7(PO4)3, Li1.5Al0.5Ge1.5(PO4)3, Li7La3Zr2O12, Li0.33La0.557TiO3, Li2O-SiO2-TiO2-P2O5, Al2O3, SiO2, TiO2, BaTiO3, Ta2O5, ZrO2, Si3N4, SiC, PbTiO3, LiNbO3, AlN, Y2O3, HfO2, Li2O, Li3PO4, LiF, LiCl, Li2S-P2S5, and argyrodite compounds including Li2S-P2S5-LiCl, and said lithophilic inorganic compounds include cations selected from the group consisting of Al, Ag, Au, Zn, Mg, Si, Sn, Ge, In, Ba, Bi, B, Ca, Cd, Ir, Pd, Pt, Rh, Sb, Se, Sr, Te, Zn, AgO, MgO, MnO2, Co3O4, SnO2, SiO2, SiOx, (0.5 < x < 1.5), ZnO, CuO, and Cu2O (see LLZO, [0032]),
wherein said membrane is a free-standing film or a substrate-assisted film present on at least one of cathodes or anodes (see all-solid battery, [0032]).
Regarding claim 17, Chen '332 discloses a rechargeable lithium-ion battery comprising a solid electrolyte membrane (see all-solid battery, [0032]), wherein the solid electrolyte membrane comprises a reactive combination of constituents, said constituents comprising:
at least one polymer or co-polymer selected from the group of polyacrylonitrile, polyethylene oxide, polyepoxides (epoxy resin), polymethyl methacrylate, poly(styrene-co-acrylonitrile), poly(acrylonitrile-co-butadiene-co-styrene), acrylonitrile butadiene rubber (NBR), and any combination thereof (see PEO, [0032]);
at least one lithium salt having an inorganic anion, an organic anion, and any combination thereof (see LiTFSI, [0032]);
at least one cyano-based molecule comprising a mono-cyano molecule, a di-cyano molecule, tetracyanoethylene, 2,5-cyclohexadiene-1,4-diylidene and any cyano-derivatives thereof, or any combination thereof (see SN, [0032]);
at least one plasticizer present within at least one high dielectric solvent selected from the group of γ-butyrolactone, dimethyl sulfoxide, N-methyl-2-pyrrolidone, dimethylformamide, acetonitrile, propylene carbonate, 1,3-dioxolan-2-one, and any combination thereof (see acetonitrile, [0032]); and
at least one nano- and/or micron-sized particle filler selected from the group of oxide, carbide, nitride, halide based inorganic materials, lithophilic inorganic compounds, and a hybrid material selected from a metal or non-metal clay (see LLZO, [0032]),
wherein said membrane is a free-standing film or a substrate-assisted film present on at least one of cathodes or anodes (see all-solid battery, [0032]),
wherein said membrane is a free-standing film (FIG. 1, [0038]).

Claim(s) 1–7 and 18–20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (A new composite solid electrolyte PEO/Li10GeP2S12/SN for all-solid-state lithium battery, hereinafter Chen-NPL).
Regarding claim 1, Chen-NPL discloses a solid electrolyte membrane comprising a reactive combination of constituents, said constituents comprising:
at least one polymer or co-polymer selected from the group of polyacrylonitrile, polyethylene oxide, polyepoxides (epoxy resin), polymethyl methacrylate, poly(styrene-co-acrylonitrile), poly(acrylonitrile-co-butadiene-co-styrene), acrylonitrile butadiene rubber (NBR), and any combination thereof (see PEO, §2.2);
at least one lithium salt having an inorganic anion, an organic anion, and any combination thereof (see LiTFSI, §2.2);
at least one cyano-based molecule comprising a mono-cyano molecule, a di-cyano molecule, tetracyanoethylene, 2,5-cyclohexadiene-1,4-diylidene and any cyano-derivatives thereof, or any combination thereof (see SN, §2.2);
at least one plasticizer present within at least one high dielectric solvent selected from the group of γ-butyrolactone, dimethyl sulfoxide, N-methyl-2-pyrrolidone, dimethylformamide, acetonitrile, propylene carbonate, 1,3-dioxolan-2-one, and any combination thereof (see ACN, §2.2); and
at least one nano- and/or micron-sized particle filler selected from the group of oxide, carbide, nitride, halide based inorganic materials, lithophilic inorganic compounds, and a hybrid material selected from a metal or non-metal clay (see LGPS, §2.2).
Regarding claim 2, Chen-NPL discloses all claim limitations set forth above and further discloses a solid electrolyte membrane:
wherein said lithium salt having an inorganic anion is selected from the group of lithium perchlorate, lithium tetrafluoroborate, lithium hexafluorophosphate, lithium hexafluoro-arsenate, lithium hexafluoroantimonate, lithium hexafluorotantalate, and lithium hexafluoroniobate, organic anion is selected from the group of lithium trifluoromethanesulfonate, lithium perfluorobutylsulfonate, lithium bis(trifluoromethanesulfonyl)imide, lithium bis (perfluoro-ethane-sulfonyl)imide, lithium tris(trifluoromethanesulfonyl) methide, lithium pentafluoroethyltrifluoroborate, lithium bis(oxalato)borate, lithium tetra(pentafluorophenyl)borate, lithium fluoroalkylphosphate, lithium difluorophosphate, and lithium(difluorooxalato)borate (see LiTFSI, §2.2);
said mono-cyano group is selected from the group of butyl cyanide, 2-methylglutaronitrile, α-methyl-valerodinitrile, and percyanoethylene, and said di-cyano group is selected from the group of 1,4-dicyanobutane, 1,3-dicyanopropane, 1,4-dicyanobutane, 1,2-dicyanoethane, 1,3-dicyanopropane, 1,5-dicyanopetane, 1,6-dicyanohexane, trans-1,4-dicyano-2-butene, and trans-1,2-dicyanoethylene (see SN, §2.2); and
said halide based inorganic materials selected from the group consisting of LiAl(SiO3)2, LiAlSi4O10, LiNO3, NaNO3, CsNO3, RbNO3, KNO3, AgNO3, NH4NO3, Ba(NO3)2, Sr(NO3)2, Mg(NO3)2, Ca(NO3)2, Ni(NO3)2, Co(NO3)2, Mn(NO3)2, Al(NO3)3, Ce(NO3)3, Li1.3Al0.3Ti1.7(PO4)3, Li1.5Al0.5Ge1.5(PO4)3, Li7La3Zr2O12, Li0.33La0.557TiO3, Li2O-SiO2-TiO2-P2O5, Al2O3, SiO2, TiO2, BaTiO3, Ta2O5, ZrO2, Si3N4, SiC, PbTiO3, LiNbO3, AlN, Y2O3, HfO2, Li2O, Li3PO4, LiF, LiCl, Li2S-P2S5, and argyrodite compounds including Li2S-P2S5-LiCl, and said lithophilic inorganic compounds include cations selected from the group consisting of Al, Ag, Au, Zn, Mg, Si, Sn, Ge, In, Ba, Bi, B, Ca, Cd, Ir, Pd, Pt, Rh, Sb, Se, Sr, Te, Zn, AgO, MgO, MnO2, Co3O4, SnO2, SiO2, SiOx, (0.5 < x < 1.5), ZnO, CuO, and Cu2O (see LGPS, §2.2).
Regarding claim 3, Chen-NPL discloses all claim limitations set forth above and further discloses a solid electrolyte membrane:
wherein said membrane is a free-standing film or a substrate-assisted film present on at least one of cathodes or anodes (see all-solid batteries, §2.3).
Regarding claim 4, Chen-NPL discloses all claim limitations set forth above and further discloses a solid electrolyte membrane:
wherein said membrane is a free-standing film or a substrate-assisted film present on at least one of cathodes or anodes (see all-solid batteries, §2.3).
Regarding claim 5, Chen-NPL discloses all claim limitations set forth above and further discloses a solid electrolyte membrane:
wherein said membrane exhibiting a thickness between 0.1 to 200 μm (FIG. 1, §3.1).
Regarding claim 6, Chen-NPL discloses all claim limitations set forth above and further discloses a solid electrolyte membrane:
wherein said membrane exhibiting a thickness between 0.1 to 200 μm (FIG. 1, § 3.1).
Regarding claim 18, Chen-NPL discloses a rechargeable lithium-ion battery comprising a solid electrolyte membrane (see all-solid-state batteries, §2.3), wherein the solid electrolyte membrane comprises a reactive combination of constituents, said constituents comprising:
at least one polymer or co-polymer selected from the group of polyacrylonitrile, polyethylene oxide, polyepoxides (epoxy resin), polymethyl methacrylate, poly(styrene-co-acrylonitrile), poly(acrylonitrile-co-butadiene-co-styrene), acrylonitrile butadiene rubber (NBR), and any combination thereof (see PEO, §2.2);
at least one lithium salt having an inorganic anion, an organic anion, and any combination thereof (see LiTFSI, §2.2);
at least one cyano-based molecule comprising a mono-cyano molecule, a di-cyano molecule, tetracyanoethylene, 2,5-cyclohexadiene-1,4-diylidene and any cyano-derivatives thereof, or any combination thereof (see SN, §2.2);
at least one plasticizer present within at least one high dielectric solvent selected from the group of γ-butyrolactone, dimethyl sulfoxide, N-methyl-2-pyrrolidone, dimethylformamide, acetonitrile, propylene carbonate, 1,3-dioxolan-2-one, and any combination thereof (see ACN, §2.2); and
at least one nano- and/or micron-sized particle filler selected from the group of oxide, carbide, nitride, halide based inorganic materials, lithophilic inorganic compounds, and a hybrid material selected from a metal or non-metal clay (see LGPS, §2.2),
wherein said membrane is a free-standing film or a substrate-assisted film present on at least one of cathodes or anodes (see all-solid-state batteries, §2.3),
wherein said membrane is a substrate-assisted film (see all-solid-state batteries, §2.3),
wherein said film is present on a substrate selected from the group consisting of an anode, a cathode, an anode-free substrate, a copper foil, a stainless-steel foil, and a separator (see all-solid-state batteries, §2.3),
wherein said substrate is a cathode selected from the group consisting of a cathode selected from the group consisting of lithium metal oxides, high-voltage tavorite phosphate- and sulfate-based compounds, fluorophosphates, LiMSO4F, polyanionic compounds; sulfur for lithium sulfur batteries and porous carbon cathode for lithium air batteries (see all-solid-state batteries, §2.3),
wherein cathode-based solid electrolyte membrane comprises reactants of at least one mono and/or di-cyano molecule (see SN, §2.2), and at least one lithium salt with at least one organic anion functional group (see LiTFSI, §2.2),
wherein the thickness of said cathode-based solid electrolyte membrane from about 0.1 μm to 200 μm (FIG. 1, §3.1).
Regarding claim 19, Chen-NPL discloses a rechargeable lithium-ion battery comprising a solid electrolyte membrane (see all-solid-state batteries, §2.3), wherein the solid electrolyte membrane comprises a reactive combination of constituents, said constituents comprising:
at least one polymer or co-polymer selected from the group of polyacrylonitrile, polyethylene oxide, polyepoxides (epoxy resin), polymethyl methacrylate, poly(styrene-co-acrylonitrile), poly(acrylonitrile-co-butadiene-co-styrene), acrylonitrile butadiene rubber (NBR), and any combination thereof (see PEO, §2.2);
at least one lithium salt having an inorganic anion, an organic anion, and any combination thereof (see LiTFSI, §2.2);
at least one cyano-based molecule comprising a mono-cyano molecule, a di-cyano molecule, tetracyanoethylene, 2,5-cyclohexadiene-1,4-diylidene and any cyano-derivatives thereof, or any combination thereof (see SN, §2.2);
at least one plasticizer present within at least one high dielectric solvent selected from the group of γ-butyrolactone, dimethyl sulfoxide, N-methyl-2-pyrrolidone, dimethylformamide, acetonitrile, propylene carbonate, 1,3-dioxolan-2-one, and any combination thereof (see ACN, §2.2); and
at least one nano- and/or micron-sized particle filler selected from the group of oxide, carbide, nitride, halide based inorganic materials, lithophilic inorganic compounds, and a hybrid material selected from a metal or non-metal clay (see LGPS, §2.2),
wherein said membrane is a free-standing film or a substrate-assisted film present on at least one of cathodes or anodes (see all-solid-state batteries, §2.3),
wherein said membrane is a substrate-assisted film (see all-solid-state batteries, §2.3),
wherein said film is present on a substrate selected from the group consisting of an anode, a cathode, an anode-free substrate, a copper foil, a stainless-steel foil, and a separator (see all-solid-state batteries, §2.3),
wherein said substrate is an anode selected from the group consisting of carbonaceous based materials and lithium titanate; lithium metal, lithium metal alloy, lithium metal composite, and any negative substrates in anode free cell configuration; and a substrate without active materials including copper foil, copper mesh, stainless steel, nickel-plated copper, and any combination of anode active material free substrates (see all-solid-state batteries, §2.3),
wherein said anode-based solid electrolyte membrane comprises reactants of at least one mono and/or di-cyano molecule (see SN, §2.2), and at least one lithium salt with at least one organic anion functional group (see LiTFSI, §2.2),
wherein the thickness of said cathode-based solid electrolyte membrane from about 0.1 μm to 200 μm (FIG. 1, §3.1).
Regarding claim 20, Chen-NPL discloses a rechargeable lithium-ion battery comprising a solid electrolyte membrane (see all-solid-state batteries, §2.3), wherein the solid electrolyte membrane comprises a reactive combination of constituents, said constituents comprising:
at least one polymer or co-polymer selected from the group of polyacrylonitrile, polyethylene oxide, polyepoxides (epoxy resin), polymethyl methacrylate, poly(styrene-co-acrylonitrile), poly(acrylonitrile-co-butadiene-co-styrene), acrylonitrile butadiene rubber (NBR), and any combination thereof (see PEO, §2.2);
at least one lithium salt having an inorganic anion, an organic anion, and any combination thereof (see LiTFSI, §2.2);
at least one cyano-based molecule comprising a mono-cyano molecule, a di-cyano molecule, tetracyanoethylene, 2,5-cyclohexadiene-1,4-diylidene and any cyano-derivatives thereof, or any combination thereof (see SN, §2.2);
at least one plasticizer present within at least one high dielectric solvent selected from the group of γ-butyrolactone, dimethyl sulfoxide, N-methyl-2-pyrrolidone, dimethylformamide, acetonitrile, propylene carbonate, 1,3-dioxolan-2-one, and any combination thereof (see ACN, §2.2); and
at least one nano- and/or micron-sized particle filler selected from the group of oxide, carbide, nitride, halide based inorganic materials, lithophilic inorganic compounds, and a hybrid material selected from a metal or non-metal clay (see LGPS, §2.2),
wherein said membrane is a free-standing film or a substrate-assisted film present on at least one of cathodes or anodes (see all-solid-state batteries, §2.3),
wherein said membrane is a substrate-assisted film (see all-solid-state batteries, §2.3),
wherein said film is present on a substrate selected from the group consisting of an anode, a cathode, an anode-free substrate, a copper foil, a stainless-steel foil, and a separator (see all-solid-state batteries, §2.3),
wherein said substrate is an anode selected from the group consisting of carbonaceous based materials and lithium titanate; lithium metal, lithium metal alloy, lithium metal composite, and any negative substrates in anode free cell configuration; and a substrate without active materials including copper foil, copper mesh, stainless steel, nickel-plated copper, and any combination of anode active material free substrates, wherein said anode is a copper foil (see all-solid-state batteries, §2.3) and
said anode-based solid electrolyte membrane comprises reactants of at least one mono and/or di-cyano molecule (see SN, §2.2), and at least one lithium salt with at least one organic anion functional group (see LiTFSI, §2.2),
wherein the thickness of said cathode-based solid electrolyte membrane from about 0.1 μm to 200 μm (FIG. 1, §3.1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (CN 108963332 A) as applied to claim(s) 8 above, and further in view of Lee et al. (US 2016/0064770 A1, hereinafter Lee).
Regarding claim 12, Chen '332 discloses all claim limitations set forth above, but does not explicitly disclose a solid electrolyte membrane:
wherein said substrate is a separator constituting materials selected from the group consisting of polyolefin, polyester, ceramic-embedded polyester, polyvinylidene fluoride, ceramic-filled PVDF, ceramic-coated PVDF, polytriphenylamine, porous cellulose, hemi-cellulose, lignin, and ceramic-filled porous fiber.
Lee discloses a solid electrolyte membrane (13) present on a separator (14, [0112]), wherein said substrate is a separator constituting materials selected from the group consisting of polyolefin, polyester, ceramic-embedded polyester, polyvinylidene fluoride, ceramic-filled PVDF, ceramic-coated PVDF, polytriphenylamine, porous cellulose, hemi-cellulose, lignin, and ceramic-filled porous fiber (see separator, [0170]) to improve the ion conductivity and mechanical strength (see composite electrolyte, [0041]). Chen '332 and Lee are analogous art because they are directed to lithium batteries. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the solid electrolyte membrane of Chen '332 with the separator of Lee in order to improve the ion conductivity and mechanical strength.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lin (US 2020/0335814 A1) discloses a solid electrolyte membrane comprising a reactive combination of constituents, said constituents comprising at least one polymer or co-polymer selected from the group of polyacrylonitrile, polyethylene oxide, polyepoxides (epoxy resin), polymethyl methacrylate, poly(styrene-co-acrylonitrile), poly(acrylonitrile-co-butadiene-co-styrene), acrylonitrile butadiene rubber (NBR), and any combination thereof (see PEO, [0046]); at least one lithium salt having an inorganic anion, an organic anion, and any combination thereof (see LiTFSI, [0045]); at least one cyano-based molecule comprising a mono-cyano molecule, a di-cyano molecule, tetracyanoethylene, 2,5-cyclohexadiene-1,4-diylidene and any cyano-derivatives thereof, or any combination thereof (see SCN, [0045]); at least one nano- and/or micron-sized particle filler selected from the group of oxide, carbide, nitride, halide based inorganic materials, lithophilic inorganic compounds, and a hybrid material selected from a metal or non-metal clay (see LLZO, [0045]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean P Cullen, Ph.D. whose telephone number is (571)270-1251. The examiner can normally be reached Monday to Thursday 6:00 am to 4:00 pm CT, Friday 6:00 am to 12:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia A Ridley can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sean P Cullen, Ph.D./Primary Examiner, Art Unit 1725